Green, J. (dissenting):
Upon the trial the plaintiff offered to ¡Drove that, by a verbal agreement or understanding with an officer or officers of the company, the corporation obligated itself not to increase its capital stock during the continuance' of its contract with plaintiff. The corporation having doubled its capital stock, plaintiff now insists that he, is entitled to a percentage in the profits on the basis of the original capital stock of $1,500,000, and that all dividends declared after such increase of capital stock must be doubled in estimating his percentage of the profits.
This is an important element to interpolate into a formal, written contract made with a corporation, by means of parol evidence of a conversation between the plaintiff and some of the officers of the corporation.
The contract, as written, executed and authenticated,, evidenced the corporate assent and agreement to the terms and provisions therein expressed, while the prior verbal promises of some of its officers appear to be no more than individual promises, which are excluded from the formal contract entered into by the corporation itself. The evidence that a certain officer or officers of the corporation'promised that the capital stock should remain the same during the time of plaintiff’s indefinite agreement, would be of no avail to charge the corporation, without some proof of the assent of the stockholders of the corporation.
The Contract being authenticated by the signatures • of the treasurer and secretary and by the corporate seal, we must assume that this was done by the direction or authority of the board of directors or trustees,, and that this was the only contract entered into, by the corporate body. Undoubtedly a statement of the amount of the . capital stock was intentionally omitted from the contract as written, *547so as to avoid any contention of the character raised here. It was omitted from the original instrument, and we must assume that it was intentionally excluded, or that the corporation refused its assent to the stipulation.
The purpose of the evidence offered was to interpolate into the contract as written a new and additional provision, that the corporation should not increase its capital stock during the time of plaintiff’s indefinite employment. The company would not he hound by such a stipulation or agreement, if made as claimed by plaintiff.
We are unable to see how such evidence can be competent, and we are of the opinion that it was properly rejected by the learned trial justice, and that his rulings in respect thereto should be sustained.
The judgment should be affirmed, with costs.